DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

New Matter

	The rejection of claims 37-47 under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention is withdrawn.  

Claims 37-47 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	Enablement is considered in view of the Wands factors (MPEP 2164.01(a)).  The court in Wands states: "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue,' not 'experimentation.' "  (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations."  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  While all of these factors are considered, a sufficient amount for a prima facie case are discussed below.

The nature of the invention relates to directing differentiation of pluripotent stem cells to form hepatocyte like cells (eFHLC; embryonic/fetal hepatocyte like cell) by culturing pluripotent stem cells in medium that has been either been conditioned by fetal hepatocytes or components of the CM (CP7 or CP8) found to be effective in combination to direct differentiation of pluripotent cells to hepatic-like cells. 
The claims are drawn to a method of treating liver disorder comprising administering differentiated cells produced by culturing iPSCs or ESCs in a composition comprising 7, and optionally 8, compounds (7CP or 8CP). 
The claims are broad, or otherwise differ from the guidance in the specification, in that any differentiated cell type is claimed as a result of the process of deriving the cells. The media composition they are claimed to be derived in is required to have 7 or 8 compounds but could have other compounds that alter the identity and characteristics of the cells obtained. 
The specification teaches use of a conditioned media to obtain embryonic/fetal hepatocyte like cells (eFHLCs) that are effective at treating symptoms associated with liver disorder. The specification teaches analysis and characterization of the conditioned media to obtain a minimal combination of 7 or 8 compounds that are sufficient to differentiate pluripotent cells into cells described as having a few hepatocyte-like traits such as albumin production, synthesis of urea and conversion of ethoxyresorufin. The specification falls short of showing that the obtained cells are the same as those obtained by culture in CM that were shown to functionally rescue some liver deficits associated with drug-induced ALF.
The specification teaches making eFHLCs by culture in media conditioned by fetal hepatocytes (the source of which is not set forth in the specification). The obtained cells have a numerous hepatocyte-like characteristics including morphology, numerous markers and several functional characteristics. These can be found at paragraphs 44 and 47 of the specification. With regard to preparation of the conditioned medium that is used to produce cells with treatment effect, the specification teaches various embodiments where the hepatoblasts can be human, can be fetal and can be isolated. However, the specification does not teach how the FH-CM is actually made that has the desired effects on differentiating pluripotent cells. Thus, it is not known if the medium shown to direct differentiation along a hepatic fate path is from human, if it is from fetal liver, if the hepatoblasts are isolated and homogeneous or if it is a heterogeneous mixture of various hepatic cell types. Tanaka (2009, Mechanisms of Development, 126:665-676; IDS) teaches that hepatoblasts are hepatic progenitor cells present in the mouse fetal liver between days E10.5 and E14.5. Tanaka teaches that the liver is forming over this period and its composition changes over development. Thus, the factors secreted by the cells of the fetal liver will differ according to the stage of development. It appears the specification teaches use of E12-E13 (see page 10) stage mouse hepatocytes. The specification does not teach which stage of human liver development correlates to this stage of mouse fetal development with respect to the liver or that the hepatocytes would secrete the factors that direct differentiation of pluripotent cells. This issue, while not directly relevant to the method claimed, is relevant because for the treatment effects observed with the eFHLCs to be afforded to those derived using CP7 or CP8 (as claimed), it is necessary to see that the cells are functionally equivalent to a degree that one could reasonably expect that they are functional substitutes. . 
The specification presents the working examples beginning at page 10. Immature, fetal hepatocytes (12-13) are immortalized (such that the same source of cells can be used repeatedly) and used to condition media. This guidance is given at paragraph 42. It is not known if the “(12-13)” is a fetal stage of development or what species of animal it correlates to. hESC (pluripotent) are added to the conditioned media and over time the cells differentiated and began to express liver/pancreas foregut endoderm markers at day 3 (paragraph 43). Characteristics of the differentiating cells are described at paragraph 44. Table 2 at page 12 lists marker gene characteristics of eFHLCs at 3d and 14d. These characteristics differ markedly. For example, hepatic marker TTR is expressed at a level of 37 at 3d and 273 at 14d. The marker AFP increased by d3 to a level of 2 by dramatically decreased to a level lower the original pluripotent cells by d14. Endodermal markers increased dramatically by up to 56-fold at d3 but then decreased even more dramatically by d14. Thus, the eFHLC cells cannot be readily identified as the specification fails to set forth identifying characteristics. eFHLC populations appear to differ dramatically over time. As well, it appears the resulting population is highly heterogeneous and one would not know which cells in the population are considered “eFHLCs" since the cells appear to differ in identity. For example, paragraph 46 teaches that markers of adult hepatocytes were detected as were markers of mature hepatocytes. Adult hepatocytes are not embryonic/fetal hepatocytes. The cells, after an unspecified amount of time in CM, exhibited hepatic functions such as albumin secretion, urea synthesis and various conversions as outlined in paragraph 47. 
The conditioned medium was analyzed beginning at paragraph 51. FH-CM was heat denatured and filtered to remove proteins. The depleted CM still affected differentiation of pluripotent cells. Analysis showed 105 compounds present in at least 3-fold amount compared to blank medium (see Table 4).
Thus, it cannot be determined if the CP7/8 derived cells are the same as the CM-derived cells because the CM is varied as are the characteristic of the resulting cells. 
The specification refers to generated cells as “eFHLC” but clearly supports that the cells obtained are at a variety of stages of hepatic differentiation. Thus, the specification fails to set forth any specific identifying characteristics of an eFHLC. While the specification does appear to enable directing differentiation of pluripotent cells, it does not support differentiation into any one particular characteristic cell type. Thus, the nexus between the cells that did provide treatment effect and those made by the method of claim 37 is not established.
Applicant’s arguments and the Gupta declaration submitted 10/07/2022 have been considered and are not persuasive. Applicant argues that Fig. 9A-Fig. 9F and Fig.10A-Fig.10D establish that CM-derived cells are functionally equivalent to CP7-derived cells. The figures show that both cell populations obtain an epithelial morphology, lose Oct4 expression, albumin and vimentin expression and exhibit liver metabolic activities. In response, whole it is agreed that the two cell populations are both ‘liver-like’ and share a variety of structural and functional characteristics, it cannot be established, given this data, the two can functionally substitute for one another in the treatment of any liver disorder by the generically recited administration step. Van der Garde (2015, Stem Cells and Development, 24:2649-2659), for example, supports that phenotypically similar cells can share some functions while lacking others.  Van der Garde states, “Thus, although BM MSCs and WJ MSCs are phenotypically similar, WJ MSCs are limited with respect to their capacity to differentiate into mature mesodermal cell types as shown by their lower degree of differentiation compared to BM MSCs” (page 1541, last paragraph). Furthermore, as set forth above:
Characteristics of the differentiating cells are described at paragraph 44. Table 2 at page 12 lists marker gene characteristics of eFHLCs at 3d and 14d. These characteristics differ markedly. For example, hepatic marker TTR is expressed at a level of 37 at 3d and 273 at 14d. The marker AFP increased by d3 to a level of 2 by dramatically decreased to a level lower the original pluripotent cells by d14. Endodermal markers increased dramatically by up to 56-fold at d3 but then decreased even more dramatically by d14. Thus, the eFHLC cells cannot be readily identified as the specification fails to set forth identifying characteristics. eFHLC populations appear to differ dramatically over time. As well, it appears the resulting population is highly heterogeneous and one would not know which cells in the population are considered “eFHLCs" since the cells appear to differ in identity. For example, paragraph 46 teaches that markers of adult hepatocytes were detected as were markers of mature hepatocytes. Adult hepatocytes are not embryonic/fetal hepatocytes.

Thus, absent evidence showing that CP7-derived cell populations can treat any liver disorder, it cannot be established that the cells in the therapeutic CM-derived cell population are also present to a therapeutically effective level in the CP7-derived population. 
	Applicant refers to the Gupta declaration in support that CP7-derived cells can be presumed to be effective because of shared characteristics with the CM-derived cells. The declaration fails to show any data or evidence that the cell populations are identical or similarly therapeutically effective for treating any liver disorder.
	Applicant also argues that the specification does teach how the conditioned media is made at Example 1, e.g. paragraphs 42,23,24 and 60. As set forth above, the stage of fetal development used to isolate the hepatocyte population to generate the CM is not disclosed and the art (Tanaka) taught that the hepatic population differs through fetal development. This concept is only indirectly relevant in trying to establish a functional and therapeutic nexus between the CM-derived and CP7-derived cells.
	With regard to the need for identifying characteristics for the therapeutically effective cells, Applicant points to Fig,3A-Fig,3C depicting expression of a range of 48,942 to 51,031 genes in eFHLCs that can be  used to identify the cells. In response, this arguemtn appears to infer that only cells with this exact profile are eHFLCs.  Figure 3 does not set forth the identifying characteristics of cells that are effective in treatment as claimed. CM-derived and CP7-derived cells are similar in many respects. However, because they are derived in such vastly different manners (defined vs undefined), the specification while being enabling for obtaining populations of eFHLCs with shared in vitro characteristics using either culture method, does not support that the two cell populations are in vivo, therapeutic equivalents.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725.  The examiner can normally be reached on M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632

/VALARIE E BERTOGLIO/           Primary Examiner, Art Unit 1632